TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00170-CR


Sergio Hernandez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-07-904087, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is incomplete and overdue.  The court reporter responsible for
preparing the remainder of the record, Cathy Mata, previously informed the Court that the record
would be completed and filed by August 4, 2008.  The record has not been received.
The court reporter for the 167th District Court, Cathy Mata, is ordered to file the
remainder of the reporter's record no later than September 26, 2008.  No further extension of time
will be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered August 29, 2008.


Before Justices Patterson, Waldrop and Henson
Do Not Publish